Title: To Alexander Hamilton from James McHenry, 7 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
Trenton War Department7th September 1799

Inclosed is copy of a letter from Colonel Stevens to me dated the 6th inst and of one to him from Major Jackson dated the 29th Ulto.
You will perceive that Major Jackson conceives Colonel Stevens to be the proper person to apply to for authority to procure a Boat for the use of the Garrison on castle Island, to make carriages for Cannon, and for the erection of Barracks, or other buildings at Fort Independence.
If inferior Officers are to be permitted to consider themselves empowered to demand the acquiescence of Agents in such cases as are presented in Major Jacksons letter, an immence portion of the time of the Secretary of War must be employed in a correspondence with the commanding General, and the accountant of the War Department before the expenditures incurred can be admitted to a course of settlement. This consideration added to the total irregularity of the acts, the confusion they lead to and increased expence they necessarily involve, renders it indispensible that a stop be put to such attempts in future.
For the present and untill an Inspector of Fortifications is appointed under the 18th Section of the “Act for the better organizing of the Troops of the United States and for other purposes,” passed the 3rd March 1799, the following course may be observed.
1st When a Boat or Seine is wanted for a Garrison, let the kind required, and an estimate of what it will probably cost be reported by the Commandant of the Garrison to the artillery officer who commands over the District. If he considers the estimate and requisition proper, let him so certify and transmit it to the Commanding General, who will decide upon the propriety of the requisition and estimate, and if approved of transmit the same with his approbation entered thereon to the agent of the Department of War in the vicinity of the Garrison where there is one, or to the Secretary of War, when there is none.
2d Let the same mode of ascertaining the expence and necessity for Gun Carriages, additional Barracks or other buildings appertaining to the Fortifications, be observed, and the estimates and approvals as aforesaid transmitted to the Secretary of War for his final orders, except in cases, when in the opinion of the Commanding General the service would materially suffer by the time which must elapse by a strict observance of this procedure. In such cases the Commanding General, upon the estimate and requisition of the Commandant of the Garrison, approved of by the Commandant of the District, will certify his approbation and will transmit the whole to the agent of the War Department, where there is one, with his orders to execute the requisition, and where there is no agent, will direct a proper person accordingly, giving immediate information of the proceeding to the Secretary of War, and of the circumstances which rendered the measure necessary.
These estimates ought to be formed with care, and the approvals unequivocal, being authorities which the Agents must lodge with the Accountant to justify him in admitting their Accounts. These points will deserve your attention.
It is proper to inform you that I have directed a quantity of suitable timber to be procured and stored at Fort Mifflin with a view of constructing Gun Carriages, from approved models, under the direction of an intelligent officer, and that I contemplate to supply from that place a number for the use of other Garrisons, particularly in the Southern quarter of the Union.
With great respect I have the honor to be,   Sir,   Your obedient Servt
James McHenry
Major General Hamilton

